Per Curiam.

Upon review of the record, we agree that respondent violated DR 1-102(A)(6) and 6-101(A)(3), as well as Gov.Bar R. V(4)(G) and X as charged in Counts I through IV of the complaint. We also agree with the sanction recommended by the board. Accordingly, respondent is hereby suspended from the practice of law in Ohio for two years; however, both years of the sanction *314period are suspended and respondent is placed on probation under the conditions established by the board. Costs taxed to respondent.

Judgment accordingly.

Douglas, Weight, Resnick, F.E. Sweeney and Pfeifer, JJ., concur.
Moyer, C.J., and Cook, J., dissent.